Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on September 18, 2020. Claims 1-10 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al “Kim”, U.S. PGPub. No. 20120163277 in view of Viox et al “Viox”, U.S. PGPub. No. 20190281516.
As per claims 1 and 6, Kim teaches a method, comprising: 
Sending a multicast command that declares joining a specified multicast group (Fig. 4, Paragraph(s) [0045-0046], [0068]); 
Sending a multicast probe message sent to a target multicast group (Fig. 4, Paragraph(s) [0045-0046]; discovery & registration); 
receiving the multicast command and the multicast probe message, and sending the multicast probe message of which the target multicast group is the specified multicast group (Paragraph(s) [0012], [0036]); 
receiving the multicast probe message, and sending status declaration information to a device according to the multicast probe message (Paragraph(s) [0017], [0026]); 
receiving the status declaration information, and initiating a Transmission Control Protocol (TCP) connection request according to the status declaration information (Paragraph(s) [0017], [0046], [0079]); and 
receiving the connection request from the device, and establishing a TCP channel with the device (Paragraph(s) [0051]).
Kim fails to expressly teach a Digital Enhanced Cordless Telecommunications (DECT) network and initiating a Transmission Control Protocol (TCP) connection request to the DECT host in a point-to-point manner.  
However, Viox teaches Digital Enhanced Cordless Telecommunications (DECT) network (Paragraph(s) [0078], [0085]) and initiating a Transmission Control Protocol (TCP) connection request to the DECT host in a point-to-point manner (Fig. 3, Paragraph(s) [0035], [0042], [0085]).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al “Kim”, U.S. PGPub. No. 20120163277 in view of Viox et al “Viox”, U.S. PGPub. No. 20190281516 and in further view of Murthy, U.S. PGPub. No. 2019/0215327.

As per claim 7, Kim teaches a method, comprising: 
sending a multicast probe message sent to a target multicast group (Fig. 4, Paragraph(s) [0045-0046]; discovery & registration); 
receiving status declaration information sent by a DECT host, and sending a connection request according to the status declaration information, to establish a channel (Paragraph(s) [0017], [0046], [0079]).
Kim fails to expressly teach a Digital Enhanced Cordless Telecommunications (DECT) network and sending a Transmission Control Protocol (TCP) connection request to the DECT host, wherein the multicast probe message comprises a Media Access Control (MAC) address of a DECT device.
However, Viox teaches Digital Enhanced Cordless Telecommunications (DECT) network (Paragraph(s) [0078], [0085]) and sending a Transmission Control Protocol (TCP) connection request to the DECT host (Fig. 3, Paragraph(s) [0035], [0042], [0085]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the system of Kim to include DECT network to initiate a multicast connection with a requesting group/terminal using TCP because it provides a reliable method of delivering content to a user as taught by Viox (Paragraph(s) [0035], [0042], [0085]).

However, Murthy discloses the Discovery Server 310 has multiple responsibilities, including (1) handling multicast discovery requests from user devices, (2) identifying devices by mapping remote IP addresses to media access control (MAC) addresses using Address Resolution Protocol (ARP), (3) retrieving mapping of MAC address to users and/or to spaces from the User Mapping 340, and (4) mapping of spaces to cast devices from the Space Mapping 335 (Paragraph [0058]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teachings of Kim in view of Viox to include Media Access Control (MAC) address of a device in the request to provide more efficient and secure connection with the requesting device as taught by Murthy (Paragraph(s) [0044], [0058], [0087]).

Allowable Subject Matter
Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454